TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00345-CV



    Esther Seoanes, Individually and as representative of the Estate of James Williford;
                      and Miriam Stewart, Individually, Appellants

                                                v.

                                   The City of Austin, Appellee


                   FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
           NO. C-1-PB-15-000888, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants have filed an unopposed motion to dismiss this appeal. We grant

appellants’ motion and dismiss the appeal.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: October 22, 2015




       1
           See Tex. R. App. P. 42.1(a)(1).